Professionally Managed Portfolios c/o U.S. Bancorp Fund Services, LLC 2020 East Financial Way, Suite 100 Glendora, California 91741 May 4, 2016 VIA EDGAR TRANSMISSION Division of Investment Management U.S. Securities and Exchange Commission 100 “F” Street, N.E. Washington, D.C.20549 Re: Professionally Managed Portfolios (the “Trust”) File Nos.: 33-12213 and 811-05037 Muzinich Credit Opportunities Fund (S000036430) Muzinich High Income Floating Rate Fund (S000036428) Muzinich U.S. High Yield Corporate Bond Fund (S000036429) Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Investment Company Act of 1940, as amended, and the regulations thereunder, the Trust on behalf of its series, Muzinich Credit Opportunities Fund, Muzinich High Income Floating Rate Fund and Muzinich U.S. High Yield Corporate Bond Fund (the “Funds”), hereby certifies that the forms of Prospectuses and Statement of Additional Information that would have been filed under Rule497(b) or (c) would not have differed from that contained in the most recent amendment for the Funds dated April 29, 2016, and filed electronically as Post-Effective Amendment No. 670 to the Funds’ Registration Statement on Form N-1A on April 28, 2016. If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned at (626) 914-7363. Sincerely, /s/ Elaine E. Richards Elaine E. Richards, Esq. President and Secretary of the Trust
